Citation Nr: 1629447	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  06-03 640A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to November 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The case was most recently before the Board in September 2015.  At that time, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for lumbosacral strain, as well as increased rating claims for uterine fibroids and fracture of the right fifth metatarsal.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court vacated the Board decision as to the lumbosacral staring claims and remanded it for compliance with a May 2016 Joint Motion for Remand (JMR).  The decision as to the other two issues was left undisturbed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The May 2016 JMR states that the February 2005 VA examination report is inadequate, citing to the absence of a discussion with respect to additional functional impairment as a result of flare-ups of back pain.  It was noted that the Veteran reported experiencing flare-ups on a daily basis, which resulted in several trips to the emergency room over the past year, as well as approximately six months of missed work due to incapacitating episodes of back pain.  As such, the Veteran should be afforded a new VA examination with respect to the nature and severity of her back disability, to include with respect to flare-ups.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since September 2015.

2.  Schedule the Veteran for a VA spine examination to determine the severity of her service-connected lumbar spine disability, including any associated neurological impairment.  The entire claims file should be made available to the examiner.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In rendering an opinion with respect to the nature and severity of the Veteran's service-connected lumbosacral strain, the examiner should express an opinion concerning whether there would be additional limits on functional ability of the lumbar spine on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the lumbar spine. 

If the VA examiner is unable to report the degree of additional range of motion loss on repeated use or during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

